Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 11/10/22
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Italia et al. (US 2020/0340707 A1).
	Regarding claim 27, Italia et al. discloses an inline drain sanitizing system (Fig.3:100), comprising:
a manifold assembly (Fig.3:102, 105, 15A, and 106) including an inlet port (Fig.3:102), an outlet port (Fig.3:106), and a treatment port (Fig.3:105A), wherein: 
the inlet port (Fig.3:102) is configured to be couplable to a condensate supply line (Fig.3:102) and receive unsanitized condensate;
the outlet port (Fig.3:106) is configured to be couplable to a condensate drain line (Fig.3:102, 102, 105A, 106, and 120) and provide sanitized condensate; 
a treatment subsystem (Fig.3:105 and 104) configured to interface with the treatment port (Fig.3:105A) and process the unsanitized condensate to generate the sanitized condensate [0002-0005] that is capable of using a gel chemical-based sanitizing composition;
wherein the treatment subsystem (Fig.3:105 and 104) is configured to be threadably [0041] attachable to the manifold assembly (Fig.3:102, 105, 15A, and 106) and to utilize a chemical-based treatment system to sanitize the unsanitized condensate, wherein the chemical-based treatment system is capable of being configured to contain the gel sanitizing composition;
the condensate supply line (Fig.3:120) is configured to be coupled to an air conditioning unit; and 
the condensate drain line (Fig.3:102, 102, 105A, 106, and 120) is configured to discharge the sanitized condensate [0039].
Regarding claim 30, Italia et al. discloses that the treatment subsystem is configured to allow the unsanitized condensate to interact with the sanitizing composition to generate the sanitized condensate [0039].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Italia et al. (US 2020/0340707 A1) as applied to claim 27, and further in view of Aoki (US 4,844,828).
	Italia et al. appears silent to disclose that the sanitizing composition is contained within a dissolvable bag.
	Aoki discloses a detergent dispenser (col.1, lines 11-19) where the sanitizing composition is contained within a pouch or a bag that is dissolvable in water (col.2, lines 50-54 and lines 57-68 through col.3, lines 1-2) so that the user is able to place the pouch having the premeasured amount of the detergent in the water without first having to measure the desired amount of the detergent (col.2, lines 65-68 through col.3, lines 1-2). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Aoki water dissolvable pouches or bags to Italia et al. HVAC fluid conditioning system so that the user is able to place the pouch having the premeasured amount of the detergent in the water without first having to measure the desired amount of the detergent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance of claims 1-26 is the inclusion that the treatment subsystem is configured to be disposed below the condensate supply line and the condensate drain line and that the treatment subsystem is disposed outside of a flow path of the condensate supply line.
Response to Arguments
Applicant’s arguments, see pages 7-15 of the Remarks section, filed on 11/10/22, with respect to the Double Patenting rejection and the 102 and 103 rejections with respect to claims 1-26 have been fully considered and are persuasive.  The Double Patenting rejection and the 102 and 13 rejections of claims 1-26 have been withdrawn. 
Regarding claims 27 and 29-30, the Italia et al. reference is capable of holding sanitizing compositions in various different forms, including in gel form.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1798